PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,121,954
Issue Date:   14 Sep 2021
Application No. 16/743,064
Filing or 371(c) Date: 15 Jan 2020
Attorney Docket No.  0141439.U 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision in response to the petition under 37 CFR 1.182 filed November 8, 2021, to correct the Applicants by way of a Certificate of Correction. 

The petition is GRANTED.

Petitioner has submitted a fee of $140 for the petition fee, however, the current fee under 37 CFR 1.17(f) is $420 (undiscounted).  An additional fee of $280 was charged as authorized. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Corrections Branch at (571) 272-4200.

This matter is being referred to the Certificate of Corrections Branch for issuance of the requested Certificate of Correction.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET